

117 HR 4233 IH: Student Veterans Counseling Centers Eligibility Act
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4233IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mr. Murphy of North Carolina (for himself and Mr. Bost) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to furnish Vet Center readjustment counseling and related mental health services to veterans and members of the Armed Forces using certain educational assistance benefits.1.Short titleThis Act may be cited as the Student Veterans Counseling Centers Eligibility Act.2.Expansion of Vet Center services(a)Veterans and members using educational assistance benefitsSection 1712A of title 38, United States Code, is amended—(1)by striking clauses (i) through (vi) both places it appears and inserting clauses (i) through (vii);(2)by striking in clause (vii) both places it appears and inserting in clause (viii);(3)in subsection (a)(1)(C)—(A)by redesignating clause (vii) as clause (viii); and(B)by inserting after clause (vi) the following new clause:(vii)Any veteran or member of the Armed Forces pursuing a course of education using covered educational assistance benefits.; and(4)in subsection (h), by adding at the end the following new paragraph:(6)The term covered educational assistance benefits means educational assistance benefits provided pursuant to—(A)chapters 30, 31, 32, or 33 of this title;(B)chapters 1606 or 1607 of title 10;(C)section 116 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 38 U.S.C. 3001 note); or(D)section 8006 of the American Rescue Plan Act of 2021 (Public Law 117–2; 38 U.S.C. 3001 note prec.)..(b)GAO ReportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report assessing—(1)the mental health needs of veterans pursuing a course of education using covered educational assistance benefits (as defined in section 1712A(h)(6) of title 38, United States Code, as added by subsection (a)); and(2)the efforts of the Department of Veterans Affairs to address such mental health needs.